ORDER

PER CURIAM.
MSW Development, L.L.C. appeals a judgment denying its petition to establish a private road through Timberlaine Trails (“Subdivision”) subdivision pursuant to section 228.342 RSMo 2000. We find no error and affirm. In addition, we deny Subdivision’s request for attorney’s fees incurred in responding to this appeal.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).